    Case 1:16-cv-09517-LAK-KHP Document 262-32 Filed 11/08/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,

                                                     Plaintiffs,
               V.
                                                                          CivilAction No.
 LESTER EBER, ALEXBAY, LLc f/]da LESTER EBER, LLc,                        1 6-CV-951 7(LAI(KH P)

 ESTATE OF ELLIOT W. GUMAER, JR. and WENDY EBEd,

                                                   Defendants,
      and
EBER BROS. & CO, ]NC., EBER BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
cgryNECTlCUT, LLC, EBER_RHODE |SLAND, LLC, EBER BROS
ACQUISITION CORP., EBER.METRO, LLC, SLOCUV & SONS                       AFFIDAVIT OF
OF MAINE, INC., ANd CANANDAIGUA NATiONAL BANK &                         MICHAEL A.
TRUST COMPANY,                                                          GALLAGHER

                                           Nominal Defendants.



STATE OF NEW YORK                  )
                                   ) SS
COUNry OF MONROE                   )

              Michael A. Gallagher, being duty sworn, deposes and states as
                                                                            follows:
       1'     I am the       President    of   Benefits Management,       lnc,   (,,Benefits
Management"), and an actuary. I am a member of the Society
                                                           of Actuaries.

       2'      Benefits Management        is an independent actuarial consulting 1rm
providing consulting services and administrative services
                                                          to individuals and corporations
who maintain qualified pension and profit-sharing plans, or who need
                                                                     actuarial or
consulting services in connection with their post-retirement
                                                             benefit program.
   Case 1:16-cv-09517-LAK-KHP Document 262-32 Filed 11/08/19 Page 2 of 2



       3.          ln December of 2018, Wendy Eber requested that Benefits Management

provide the Plan Termination Liability for Eber Bros. Wine & Liquor Corp. Retirement

Plan as of June 1,2012 (the "Retirement Plan").

       4.      By letter dated December 19,2018, I wrote to Ms. Eber and provided our

analysis regarding the accrued liability under the Retirement            Plan. A copy of my
December 19,2018 letter is attached as Exhibit A.

       5.       As of June 1,2012, the Retirement Plan had 185 participants in pay
status, and 240 participants who no longer were active employees, but were entitled to

future benefits,

       6.      According      to my calculations, this resulted in a liability of     $6,268,918

relating to those     in pay status, and $3,554,259 relating to those entitled to future
benefits, for a total liability of $9,823,177.

       7.      The Retirement Plan Assets held at Canandaigua National Bank ("CNB")

as of May 31 ,2012 were reported to be $4,759,789.

       8.      Accordingly, given the total          the liability of $9,823,177, an   additional

deposit of $5,063,388 as of June 1,2012 would have been required to satisfy the

Retirement Plan's liability for all benefits to all participants.




                                                         MICHAEL A        LAG     R

       to before me this
      day of November, 2019



      RY PUBLIC
            CRAIG A WELKER
      Notary Publlc - Statc of Nrw York          2
             No.01WE6354867
        Qualifled ln Ontarlo Gounty
     My Commlsslon ExPlroa 0212112021
